EDWARDS, Judge.
Clyde E. Adkins brought suit against the Department of Transportation1 seeking $200,000 in damages allegedly suffered because of the Department’s negligence in constructing and/or maintaining ditches and culverts along Louisiana State Highway 10 in Franklinton. From a judgment denying his claims and dismissing his suit, Adkins appeals. We affirm.
Plaintiff owns a home and land near the south side of Hwy. 10 which runs east-west. During rainfall, runoff from the high ground immediately north of Hwy. 10 is channeled into a 3' X 4' culvert passing under the highway and emerging on the south side. At that point, the water may go south along a ditch or west along a ditch and through progressively smaller culverts. Whenever the rainfall is heavy, the ditches and culverts cannot handle the flow and the resulting overflow floods plaintiff’s land in depths of up to several inches.
Mr. Adkins testified that his plumbing and flooring rotted, that dirt surrounding his turnips and cucumbers was washed away, and that his wife was hospitalized with concern over the problem. In addition, plaintiff wrote letters of complaint to Governor Edwards, Senator Russell Long and Congressman Henson Moore.
We sympathize with Mr. Adkins regarding his obvious drainage problem. It is clear, however, that plaintiff’s problems are not the fault of the Department of Transportation and Development.
The area in which plaintiff resides is lower than the area north of Hwy. 10 and has always suffered flooding. Mr. Adkins was aware of this fact prior to purchasing his house in 1976.
When the Department of Transportation constructed the large culvert under Hwy. 10 some thirty years ago, it did nothing more than track the natural stream which had always existed. Thus, when floodwaters emerge from the southern end of the culvert and overflow plaintiff’s lands, nature, and not the Department, is to blame.
While it might be possible for the Department to build large drainage canals which would completely protect plaintiff’s property, such is not defendant’s duty. Testimony elicited showed that the Department, when constructing culverts to remove rainwater from the highways, strives to change the natural flow as little as possible.
*115For the foregoing reasons, the trial court judgment is affirmed. All costs, both trial and appellate, are to be paid by Clyde E. Adkins.
AFFIRMED.

. Suit was defended and third party demand made by the Department of Transportation and Development (DOTD).